Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record (in particular, the prior art previously cited across pages 7-9 of the office action mailed February 5, 2021, wherein relevance was explained), alone or in combination, fails to disclose or render obvious “the hardware data intercoupling to accumulate partial sums to use as intermediate results of matrix multiplication operations, data used by the processing element units to flow, in at least one dimension, in opposite directions between adjacent processing element units” in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious “the hardware intercoupling circuitry to communicate partial sums to use as intermediate results of matrix multiplication operations, data used by the processing element units to flow, in at least one dimension, in opposite directions between adjacently intercoupled processing element units” in the context of and in combination with the remaining limitations of claim 8. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious “the third data flowing from the fourth processing element to the second processing element in a second direction along the second dimension, the first direction being opposite to the second direction” in the context of and in combination with the remaining limitations of claim 16. As the response received December 22, 2021, overcomes all previously presented objections and rejections under 35 USC 112(b) and 35 USC 101, the application is now in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/KEITH E VICARY/Primary Examiner, Art Unit 2182